 Case 19-22132      Doc 48    Filed 02/11/20    Entered 02/11/20 10:16:53      Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT

In Re:                                     :      Chapter 11
                                           :
10 - 5TH, LLC,                             :      Case No. 19-22132
                                           :
               Debtor.                     :      February 11, 2020


                               STIPULATED ORDER
                         GRANTING ADEQUATE PROTECTION

         WHEREAS, the parties have agreed to and acknowledged the following in

connection with the Debtor's Motion for use of cash collateral and Moutinho’s Motion for

relief from stay; and Now therefore it is stipulated as follows:

         1.    Moutinho holds a first position mortgage against certain real property

owned by the Debtor and located at: (i) 10 Fifth Avenue, Stratford, Connecticut (the

"Fifth Avenue Property"),

         2.    The lien and security interest granted to Moutinho (the "Pre-Petition Lien")

were duly perfected and are senior in time to all other liens and security interests in the

collateral. The Debtor acknowledges the following: The existence and due execution of

mortgage and note owned and held by Moutinho; that the mortgage is properly recorded

on the land records; that the note secured by the Pre-Petition Lien was in default

prepetition and that the Pre-Petition Lien is enforceable against the Fifth Avenue

Property; that a stipulated judgment of foreclosure entered in the Conn. Superior Court

in December, 2019 in which the first law date for the owner was set for December 24,

2019; that the debtor acquired title to the subject real estate for no consideration and

that the real estate taxes are in arrears on the Fifth Avenue Property and accumulating

statutory interest at 18% per year in addition to water and sewer charges.
 Case 19-22132      Doc 48     Filed 02/11/20   Entered 02/11/20 10:16:53      Page 2 of 3



       3.     In order to provide adequate protection to Moutinho and to prevent against

the diminution or decline in value of his collateral, the Debtor agrees to the following

payments:

              a.     As to the Fifth Avenue Property, the Debtor shall pay Moutinho

       adequate protection of $1,000.00 per month with payments to be received by

       Moutinho on February 3, 2020 and the 3rd of every month thereafter.

              b.     All payments of adequate protection to Moutinho shall be made

       payable to "Manuel Moutinho, Trustee" and shall be mailed to 1137 Seaview

       Avenue, Bridgeport, CT 06607.

       4.     The Debtor shall also pay as adequate protection all accruing real estate

taxes for the Fifth Avenue Property plus any other municipal charges for the Fifth

Avenue Property such as sewer and water charges; plus the Debtor shall pay all post-

petition statutory interest accruing on all taxes, sewer and water charges each and

every month. All payments shall be paid to the municipality prior to the end of each

month to cover all statutory interest accruing for each such month.

       5.     This order is without prejudice to other proceedings and orders which may

occur or enter in this case.

       6.     In the event the Debtor fails to make the payments as set forth in this

Order or to perform any other obligation required by the terms hereof and fails to make

payment or otherwise comply within one week of notice and an opportunity to cure,

Moutinho may file an Affidavit of Non Payment/Non Compliance with the court with a

copy electronically transmitted to Debtor's counsel. The Debtor shall have five (5) days

to file an opposing affidavit limited solely to the issue of payment of the amount due or
 Case 19-22132       Doc 48     Filed 02/11/20    Entered 02/11/20 10:16:53       Page 3 of 3



of compliance. Notice to the Debtor shall be made by electronic mail to Debtor’s

counsel at jeff@jeffhellmanlaw.com, to the Debtor at jim@eastcoastdemolitionct.com

and by certified mail to the Debtor’s address. If no objection is filed by the Debtor then

an order granting in rem relief from stay may enter. If an objection is filed contesting

whether or not payment or compliance was made by the Debtor, then a hearing may be

scheduled limited to that issue and in rem relief..

       7.       It is further agreed that in the event stay relief does enter, that the 14 day

stay of Fed.R.Bankr.P. 4001(a)(3) shall not apply.


THE UNDERSIGNED AGREE TO THE FORM
AND ENTRY OF THE FOREGOING ORDER:

The Debtor                                          Manuel Moutinho, Trustee for the Mark
10 – 5th, LLC                                       IV Construction Company, Inc., 401(K)
                                                    Savings Plan


By:    /s/ Jeffrey Hellman                          By:    /s/ James M. Nugent
       Jeffrey Hellman (ct04102)                           James M. Nugent, Esq. (ct08822)
       Law Offices of Jeffrey Hellman, LLC                 Harlow, Adams & Friedman, P.C.
       195 Church Street, 10th Floor                       One New Haven Avenue, #100
       New Haven, CT 06510                                 Milford, CT 06460
       jeff@jeffhellmanlaw.com                             jmn@quidproquo.com


Dated: February 11, 2020


IT IS SO ORDERED at Hartford, Connecticut this ____ day of ___________, 2020.
